Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because Tsai et al., Chan et al., or Suthivongsunthorn et al. appear to be the closest prior art references.  However, theses references fail to teach the device having an underfill material located between the semiconductor device and the substrate and also located between the buffer material and an external connection of the semiconductor device in a direction parallel with a surface of the substrate facing the semiconductor device, wherein the buffer material has a first property with a value located between a value of the semiconductor device and a value of the underfill material as in claim 1; a buffer material in physical contact with the top surface and covering the first surface, wherein a second surface of the buffer material shares a plane with the sidewall, the buffer material and the first semiconductor device being on a same side of the plane and an underfill material in physical contact with the top surface and the buffer material as in claim 7; an underfill material extending from a sidewall of the first semiconductor device, around the buffer material, and to a point between the buffer material and the first external connection, the buffer material being fully embedded within the underfill material as in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893